Citation Nr: 1116668	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  07-17 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to September 1981.  The appellant seeks benefits as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) that denied the appellant's claims of entitlement to service connection for the cause of the Veteran's death and for DIC pursuant to the provisions of 38 U.S.C.A. § 1318.

In September 2009, the appellant testified before the Board at a hearing that was held at the RO.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for the cause of the Veteran's death addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was not evaluated as being totally disabled as a result of a service-connected disability for 10 continuous years immediately preceding death, was not rated as being totally disabled continuously for a period of no less than five years from the date of the Veteran's separation from service, nor was he a former prisoner of war who died after September 30, 1999.
CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations upon VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, as the relevant facts are undisputed and the resolution of the appellant's claim is entirely dependent upon the application of relevant statutes and regulations, no notice or assistance is required under the VCAA in the instant case.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Where a veteran's death is determined to not be service-connected, a surviving spouse may still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of compensation, or for any reason (including receipt of military retired pay or correction of a rating after the veteran's death based on clear and unmistakable error) was not in receipt of but would have been entitled to receive compensation, at the time of death for service-connected disabilities rated totally disabling.  The service-connected disabilities must have either been continuously rated totally disabling for 10 or more years immediately preceding death or continuously rated totally disabling for at least five years from the date of the veteran's separation from service.  The total rating may be schedular or based on unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2010); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

In this case, at the time of the Veteran's death in January 2006, the Veteran was service-connected for a lumbar spine disability, rated as 60 percent disabling, hepatitis C, rated as 50 percent disabling, and for a surgical scar, rated as 10 percent disabling, for a combined evaluation of 80 percent.  The Veteran was granted a total disability rating based upon individual unemployability in January 2000.  Although the appellant's claim for service connection for the cause of the Veteran's death has not yet been decided, because the Veteran did not have any service-connected disabilities that were continuously rated totally disabling for 10 or more years immediately preceding death or continuously rated totally disabling for at least five years from the date of his separation from service, the "totally disabling" requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has not been met, and such will not change after a decision on the claim for service connection for the cause of the Veteran's death has been rendered.  Additionally, the Veteran was not a former prisoner of war who died after September 30, 1999.  

Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 must be denied for lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Dependency and Indemnity Compensation benefits under 38 U.S.C.A. § 1318 is denied.


REMAND

Additional development is needed prior to further disposition of the claim of entitlement to service connection for the cause of the Veteran's death.

The record reflects that the Veteran committed suicide in January 2006.  The appellant contends that the suicide was due to a service-related psychiatric disorder, and that she is therefore entitled to service connection for the cause of his death.  Specifically, the appellant asserts that the Veteran developed depression as a result of pain and discomfort associated with his service-connected hepatitis C and lumbar spine disability, and that the depression caused him to commit suicide.

The Veteran's service treatment records show that in February 1981 he was involved in a motorcycle accident, as a result of which he sustained unstable compression fractures of L-1 and L-3, with neurologic deficits.  He underwent surgical fusion with Harrington rod instrumentation of vertebrae T-11 to L-5.  A March 1981 medical board evaluation determined that given the neurologic deficit, it was unlikely that the Veteran would be able to return to full duty at any time in the foreseeable future.  He was discharged from service in September 1981.

The Veteran's service treatment records do not show that he complained of or was diagnosed with any psychiatric disorder, including depression.  His service records similarly do not show that he developed hepatitis C in service.  His hepatitis C, however, has been determined to as likely as not be related to the blood transfusions he received while undergoing spinal fusion in service.

Post-service treatment records show that the Veteran underwent removal of the Harrington rods in his spine in January 1985, with good effect.  In June 1985, he was reportedly pain-free and without neurologic deficit.  Subsequent records, however, show that the Veteran experienced intractable back pain and that as a result his mobility was severely restricted.

Post-service treatment records also show that the Veteran had a lengthy history of substance abuse, for which he was first treated in February 1985.  In June 1985, the Veteran reported that he had a three-year history of combined chemical dependencies, and was a heavy drinker and probable alcoholic for a period dating back longer than three years.  The Veteran was hospitalized on numerous occasions prior to his death for treatment of substance abuse.

The Veteran was diagnosed with hepatitis C in 1994.  Prior to his death, he was diagnosed with cirrhosis of the liver related to hepatitis C.

The Veteran had a lengthy post-service history of psychiatric problems.  He first attempted suicide in 1985.  He received treatment following that attempt, but the associated records are not available.  He was assessed with situational depression in June 1995.  At that time, he reported stressors unrelated to his active service.  On psychiatric evaluation in November 1997, he was diagnosed with major depression versus dysthymia.  In December 1997, he stated that his depression had been especially bad since his daughter had died in 1984.  His service-connected hepatitis C and back disability were noted to be stressors of his current depression.  The Veteran twice attempted suicide in 1999.  Subsequent records show continued assessments of major depression, bipolar disorder, alcohol-induced mood/psychotic disorder, and posttraumatic stress disorder (PTSD) related to the in-service motorcycle accident.  None of these records of treatment, however, show that the Veteran attributed any of these problems, apart from his PTSD, to his active service.  

The appellant is competent to state that the Veteran experienced depression prior to his death.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  She is not competent, however, to relate his depression to his active service, or to relate his suicide to any service-related psychiatric disorder.  Because the relationship between the Veteran's various psychiatric disorders and his active service, including his service-connected disabilities, and the cause of his death is unclear, the Board concludes that a remand for an opinion is necessary in order to fairly decide the merits of the appellant's claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Next, VA records are outstanding.  Clinical records dated in February 2004 show that the Veteran was scheduled for a psychiatric evaluation at the Vancouver, Washington, VA Medical Center on March 1, 2004.  The record of evaluation has not been associated with the file.  In addition, the record reflects that the Veteran moved to the Fort Collins, Colorado, area in April 2005.  It is unclear whether he received any VA treatment after moving to that area.  However, because he may have received treatment after moving to that area, and the records of such treatment would be pertinent to the appellant's claim, the Board concludes that a remand is necessary in order to attempt to obtain those records.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the agency of original jurisdiction has a duty to notify the Appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically in DIC cases, the Court of Appeals for Veterans Claims has held that such notice must include a statement of the conditions, if any, for which the Veteran was service-connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and, an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Although the Court of Appeals for the Federal Circuit ruled that similar claimant-specific notice is beyond the scope of 38  U.S.C.A. § 5103(a), it did so in the context of increased rating claims.  See Vasquez- Florez v. Peake, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, the Hupp case still controls what notice is required in DIC cases.  While the Appellant has received notice as to how to substantiate her claim during the course of her appeal, such notice did not include the above information.  Therefore, corrective notice must be sent.

Accordingly, the case is REMANDED for the following actions:

1 . Send the Appellant notice of the information and evidence necessary to substantiate her claim for service connection for the cause of the Veteran's death.  In particular, such notice must include a statement of the conditions for which the Veteran was service-connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and, an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

2.  Obtain and associate with the claims file the March 1, 2004, record of psychiatric evaluation from the Vancouver, Washington VA Medical Center.  Also obtain and associate any records of treatment from the VA outpatient clinic in Fort Collins, Colorado, dated from April 2005 to January 2006.  If these records are no longer on file, requests should be made to the appropriate storage facility.  All efforts to obtain VA records should be fully documented, and the VA facilities must provide a negative response if records are not available.

3.  After the additional records have been associated with the claims file, forward the claims file to a psychologist or psychiatrist for the purpose of rendering an opinion as to whether the Veteran's suicide was related to his active service, including his service-connected hepatitis C and/or lumbar spine disability.  The examiner should specifically provide opinions as to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's major depression, or any other psychiatric disorder, including PTSD, had its clinical onset during his period of active service?  

b.  If a psychiatric disorder did not manifest during his period of active service, is it at least as likely as not (50 percent probability or greater) that the disorder manifested within a year of his separation from service?  

c.  If a psychiatric disorder did not manifest during his period of active service, is it at least as likely as not (50 percent probability or greater) that the disorder is otherwise related to his active service, including as due to or aggravated by pain or discomfort associated with his service-connected disabilities?  In answering this question, the examiner should specifically comment on the appellant's statements indicating that the Veteran was depressed because of back pain which prohibited him from working and engaging in other activities, as well as the notation in VA treatment records regarding the Veteran's service-connected disabilities being stressors for his current depression.

d.  Is it at least as likely as not (50 percent probability or greater) that a service-related psychiatric disorder caused or materially contributed to the Veteran's January 2006 suicide?  

The claims file must be made available to and should be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed. 

The rationale for the opinions, with citation to relevant medical findings, must be provided.

4.  Then, readjudicate the claim of entitlement to service connection for the cause of the Veteran's death.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


